20-05027-rbk Doc#108-7 Filed 10/20/20 Entered 10/20/20 23:31:43 Proposed Order Pg 1
                                       of 3




                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

 In re:                                         §        Chapter 11
 KRISJENN RANCH, LLC,                           §
        Debtor                                  §      Case No. 20-50805
                                                §
 KRISJENN RANCH, LLC and                        §
 KRISJENN RANCH, LLC-SERIES                     §
 UVALDE RANCH, and KRISJENN                     §
 RANCH, LLC-SERIES PIPELINE                     §
 ROW as successors in interest to               §
 BLACKDUCK PROPERTIES, LLC,                     §
      Plaintiffs                                §
 v.                                             §
 DMA PROPERTIES, INC., and                      §
 LONGBRANCH ENERGY, LP,                         §      Adversary No. 20-05027
      Defendants                                §
 DMA PROPERTIES, INC.,                          §
      Counter-Plaintiff/Third Party Plaintiff   §
 v.                                             §
 KRISJENN RANCH, LLC,                           §
 KRISJENN RANCH, LLC-SERIES                     §
 UVALDE RANCH, and KRISJENN                     §
 RANCH, LLC-SERIES PIPELINE ROW,                §
 BLACKDUCK PROPERTIES, LLC,                     §
 LARRY WRIGHT, and JOHN TERRILL,                §      Adversary No. 20-05027
      Counter-Defendants/Third-Party Defendants §
20-05027-rbk Doc#108-7 Filed 10/20/20 Entered 10/20/20 23:31:43 Proposed Order Pg 2
                                       of 3



       ORDER ON KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES
    UVALDE RANCH, AND KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS
  SUCCESSORS IN INTEREST TO BLACK DUCK PROPERTIES, LLC’S MOTION TO
       COMPEL DISCOVERY RESPONSES FROM DMA PROPERTIES, INC.
                       AND FRANK DANIEL MOORE

        On this day came to be considered Debtors, Plaintiffs, and Counter-Defendants

 KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch,

 LLC-Series Pipeline Row, as successors in interest to Black Duck Properties, LLC

 (collectively the “Debtors”) Motion to Compel Discovery Responses to the Debtors First

 and Second Discovery Requests to DMA Properties, Inc. and Frank Daniel Moore. Having

 considered the motion, the Court finds that the motion is with merit and should be granted.

        It is therefore ORDERED that DMA Properties, Inc. and Frank Daniel Moore shall

 produce identified responsive documents within five days.

        SO ORDERED.

                                            ###
20-05027-rbk Doc#108-7 Filed 10/20/20 Entered 10/20/20 23:31:43 Proposed Order Pg 3
                                       of 3



 PREPARED AND
 SUBMITTED BY:

 C. John Muller IV
 State Bar No. 24070306
 john@muller-smeberg.com
 Ronald J. Smeberg
 State Bar No. 24033967
 ron@smeberg.com
 Ezekiel J. Perez
 State Bar No. 24096782
 zeke@muller-smeberg.com
 MULLER SMEBERG, PLLC
 111 W. Sunset Rd.
 San Antonio, TX 78209
 Telephone: 210-664-5000
 Facsimile: 210-598-7357

 ATTORNEYS FOR DEBTORS
